             Case 8:21-cv-01751-CEH-JSS Document 1 Filed 07/20/21 Page 1 of 5 PageID 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case



                                        UNITED STATES DISTRICT COURT
                                                                         for the
                                                         Middle District
                                                     __________ Districtof
                                                                         ofFlorida
                                                                            __________

                                                              __________
                                                              __________ Division
                                                                         Division

                  Saba Baptiste-Alkebul-Lan                                 )      Case No.
                                                                            )                     (to be filled in by the Clerk’s Office)
                                                                            )
                              Plaintiff(s)                                  )
(Write the full name of each plaintiff who is filing this complaint.        )
If the names of all the plaintiffs cannot fit in the space above,
                                                                                   Jury Trial: (check one)     ✔
                                                                                                               ’ Yes        ’ No
please write “see attached” in the space and attach an additional           )
page with the full list of names.)                                          )
                                  -v-                                       )
          Ralph Smith, Computer Mentors Group                               )
                                                                            )
                                                                            )
                                                                            )
                              Defendant(s)
(Write the full name of each defendant who is being sued. If the
                                                                            )
names of all the defendants cannot fit in the space above, please           )
write “see attached” in the space and attach an additional page             )
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   Saba Baptiste-Alkebul-Lan
                                Street Address                         1022 East Flora Street
                                City and County                        Tampa, Hillsborough County
                                State and Zip Code                     Florida, 33604
                                Telephone Number                       8137282339
                                E-mail Address                         shibalion2@aol.com


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                            Page 1 of 5
             Case 8:21-cv-01751-CEH-JSS Document 1 Filed 07/20/21 Page 2 of 5 PageID 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1
                                Name                        Ralph Smith ,Computer Mentors Group
                                Job or Title (if known)     Executive Director
                                Street Address              2802 East Dr. MLK. BLVD., STE. F
                                City and County             Tampa, Hillsborough County
                                State and Zip Code          Florida, 33610
                                Telephone Number            8132361191
                                E-mail Address (if known)   Ralphsmith@computermentors.org


                     Defendant No. 2
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                                                                                                  Page 2 of 5
             Case 8:21-cv-01751-CEH-JSS Document 1 Filed 07/20/21 Page 3 of 5 PageID 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                   ✔ Federal question
                   ’                                               ’ Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                      Title VII, the Americans with DisabilitiesAct, the Genetic Information Nondiscrimination Act, or the Age
                      Discrimination in Employment Act.

                      Outlined by EEOC


          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                                    , is a citizen of the
                                           State of (name)                                                  .


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                    , is incorporated
                                           under the laws of the State of (name)                                                            ,
                                           and has its principal place of business in the State of (name)
                                                                                            .

                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (name)                                                    , is a citizen of
                                           the State of (name)                                                  . Or is a citizen of
                                           (foreign nation)                                       .

                                                                                                                                Page 3 of 5
             Case 8:21-cv-01751-CEH-JSS Document 1 Filed 07/20/21 Page 4 of 5 PageID 4

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name) Computer Mentors Group, INC.                   , is incorporated under
                                           the laws of the State of (name) Florida                                        , and has its
                                           principal place of business in the State of (name) Florida                                     .
                                           Or is incorporated under the laws of (foreign nation)                                          ,
                                           and has its principal place of business in (name)   Tampa, Florida                             .

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy–the amount the plaintiff claims the defendant owes or the amount at
                                stake–is more than $75,000, not counting interest and costs of court, because (explain):
                         The Computer Mentors' Group Board Chair was fully aware that Ralph Smith was having
                         memory loss and responded by assigning a financial expert to accompany Ralph Smith to
                         financial meetings. Computer Mentors Group owes $90,000.00, not counting interest and costs
                         of court because of firing under retaliatory reasons, for informing the Board Chair that Ralph
                         Smith was having memory loss and showing irrational behavior. Ralph Smith, Executive
                         Director, presented a pretext document to harass and force Saba Baptiste to sign a document
                         with insufficient information. The Board Chair was fully aware of Ralph Smith's diminishing
III.      Statement of Claim
                         mental abilities.

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
          Coercively Ralph Smith, Executive Director at Computer Mentors' Group, terminated Saba Baptiste under
          retaliatory actions for reporting to the Board Chair that Ralph Smith experienced diminishing critical executive
          functions, memory loss, and aggression in the workplace. Ralph Smith stated that Saba Baptiste could not be his
          best friend and worse enemy, and if she did not sign an erroneous evaluation document, he would fire her. Saba
          Baptiste asked to be evaluated by Computer Mentors' Groups' Board; however, the executive director, Ralph
          Smith, refused the request and instead fired her. On June 17, 2020, Ralph Smith used coercive tactics to force
          Saba Baptiste to sign a false evaluation document by stating he will provide Ms. Baptiste with 90 days of salary if
          she signed the erroneous document. Ms. Baptiste never signed the false evaluation document. However, the 90
IV.       days
           Reliefof salary went into effect without Saba Baptiste having enough time to review the separation agreement.
          The separation agreement document was dated July 30, 2020, and must sign by August 7, 2020, which did not
          allow enough time to fully review the separation agreement. Ralph Smith, Executive Director, establishes a
           State briefly
          pattern          and precisely
                    of discriminating     what women
                                        against damagesasorprogram
                                                             other relief the plaintiff
                                                                      directors          asks theterminating
                                                                                 by wrongfully     court to order.
                                                                                                               themDoas not  make legal
                                                                                                                        a retaliatory
           arguments.     Include   any basis for claiming  that the wrongs   alleged are  continuing    at the
          measure for punishing them. Ralph Smith shows a pattern of abusing women in the workplace, a previous present time.  Include
           the amounts     of any  actual damages   claimed  for the acts alleged  and  the basis  for these  amounts.   Include
          Program Director was terminated by Ralph Smith, Executive Director, because of her affiliation with a particular        any
           punitiveparty,
          political  or exemplary     damages claimed,
                            and the individual           theenough
                                                did not do    amounts,   and thehim.
                                                                     to please    reasons
                                                                                     Ralph you  claimExecutive
                                                                                             Smith,     you are entitled  tooften
                                                                                                                  Director, actual or
           punitive money
          discussed    women   damages.
                                 in a derogatory manner in the office of Computer Mentors.

          Relief: 1). $100,000.00 for financial loss is separate from interest, court fees and attorney fees. Computer
          Mentors Group caused financial hardship in denying progressive salary, retirement funding removed, and overall
          livelihood.
          Over six months, Computer Mentors Board Chair and Ms. Baptiste had been engaging in discussions regarding
          Ralph Smith, Executive Director, who suffered from memory loss and inability to make complicated decisions.
          Ms. Baptiste is a 57-year-old female that was an exceptional Program Director who was wrongfully terminated
          three months into the COVID-19 pandemic. Computer Mentors Group engaged in retaliatory actions against the
          Program Director, Saba Baptiste, terminated for reporting to the Board Chair that Ralph Smith, Executive PageDirector,
                                                                                                                           4 of 5
          was having executive functioning problems with memory loss and making irrational decisions that impacted the
          organization, negatively. Ralph Smith, Executive Director, with his hand-picked Board members,ignored their duty
             Case 8:21-cv-01751-CEH-JSS Document 1 Filed 07/20/21 Page 5 of 5 PageID 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


         Prior to firing Saba Baptiste, Ralph Smith Executive Director was harassing, threatening, and forcing her to sign a
         performance evaluative document with pretext. When Saba Baptiste refused to sign the document that is when
         Ralph Smith, Executive Director fired her. Computer Mentors Group never informed or provided Saba Baptiste
         that she was a paid off. At that time, Computer Mentors Group did not have any known financial restrictions or
         funding interruptions because of 90% of her salary was being paid by Hillsborough Children's Board. At the time,
         Computer Mentors Group had received its first Payroll Protection Loan(PPP), to ensure that employees would
         remain employed. According to a reference letter(dated June 2020) by the Board Chair, Saba Baptiste
         performance at Computer Mentors was stellar. Ralph Smith punished Saba Baptiste for informing the Board Chair
V.       ofCertification
            his deteriorating
                          andabilities
                              Closingto function as the Executive Director by forcing her to sign a pretext performance
         evaluation before he firing her. All that been mentioned above are reasons for punitive damages. The ordeal
         Saba Baptiste experienced at the hands of Ralph Smith, Executive Director, Computer Mentors caused distress,
          Under disturbance,
         mental   Federal Ruleand
                               of Civil  Procedure
                                    tremendous      11, byofsigning
                                                  amount             below,
                                                              financial     I certify to the best of my knowledge, information,
                                                                        hardship.
           and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary
         Relief:        delay, or needlessly
                 1). $100,000.00   for financialincrease  the cost of
                                                  loss is separate     litigation;
                                                                    from   interest,(2) is supported
                                                                                      court fees and by   existing
                                                                                                       attorney    lawComputer
                                                                                                                fees.  or by a
           nonfrivolous  argument   for  extending,  modifying,   or  reversing  existing    law; (3) the factual
         Mentors Group caused financial hardship in denying progressive salary, retirement funding removed, and   contentions  have
                                                                                                                                 overall
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         livelihood.
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk’s Office with any changes to my address where case–related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.

                     Date of signing:               07/18/2021


                     Signature of Plaintiff
                     Printed Name of Plaintiff       Saba Baptiste-Alkebul-Lan


          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                                Page 5 of 5

         Print                         Save As...         Add Attachment                                                  Reset
